Phillips :
In this proceeding the petitioner seeks a redetermination of the income and profits-tax liability for the year 1920, for which the Commissioner has determined a deficiency of $4,400.97. The petitioner alleges error on the part of the Commissioner in determining the gain derived from the sale of certain real estate.
FINDINGS OF FACT.
The petitioner is an Iowa corporation with its principal offices at Fort Dodge, and is engaged in general banking business.
In 1920 it owned a bank building on the corner of Sixth Street and Central Avenue in Fort Dodge which it had acquired in 1908 and which, together with the banking fixtures in the building, it sold in 1920 for $30,000. The building was two stories in height, 26% feet wide and 96 feet deep, and was built about 1886.
The value at March 1, 1913, of the land on which the building was located was $15,000 and the value of the building exclusive of the land but inclusive of fixtures was $15,000. The reasonably expected useful life of the building was 30 years from March 1, 1913.
The Commissioner determined the gain based upon the original cost, as follows:
Sale price-$30,000.00
Depreciation_ 6, 890.21
36, 890.21
$23, 871.00 Cost, building and real estate.
3, 561. 93 Furniture and fixtures_
600.00 Commission paid_
- 28, 032.93
Gain- 8, 85.7.28
*818The petitioner realized a taxable gain of $2,816.67 upon the sale of said building, computed as follows:
Sale price_$30, 000.00
Less commission_ (¡00.00
Net sale price_ 29, 400. 00
Marcia 1, 1913, value_$30, 000. 00
Less depreciation March 1, 1913, to January 1, 1920_ 3,430.07
- 20,583.33
Gain_ 2, 816. 07
Reviewed by the Board.
Decision will be entered on 16 days’ notice, under Rule 60.